
	
		III
		110th CONGRESS
		2d Session
		S. RES. 680
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs
	
	
		Whereas, the Permanent Subcommittee on
			 Investigations of the Committee on Homeland Security and Governmental Affairs
			 conducted an investigation into how financial institutions have designed,
			 marketed, and implemented transactions intended to enable foreign taxpayers to
			 avoid taxes on U.S. stock dividends;
		Whereas, the Subcommittee has received
			 requests from law enforcement and regulatory agencies for access to records of
			 the Subcommittee's investigation;
		Whereas, by the privileges of the Senate of
			 the United States and Rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate can, by administrative or
			 judicial process, be taken from such control or possession but by permission of
			 the Senate;
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate is needed for the
			 promotion of justice, the Senate will take such action as will promote the ends
			 of justice consistent with the privileges of the Senate: Now, therefore, be
			 it
		
	
		That the Chairman and Ranking Minority
			 Member of the Permanent Subcommittee on Investigations of the Committee on
			 Homeland Security and Governmental Affairs, acting jointly, are authorized to
			 provide to law enforcement officials, regulatory agencies, and other entities
			 or individuals duly authorized by federal, state, or foreign governments,
			 records of the Subcommittee's investigation into how financial institutions
			 have designed, marketed, and implemented transactions intended to enable
			 foreign taxpayers to avoid taxes on U.S. stock dividends.
		
